December 22, 2010 Securities and Exchange Commission Public Filing Desk treet, N.E. Washington, D.C. 20549 Re:LoCorr Investment Trust Ladies and Gentlemen: On behalf of LoCorr Investment Trust, we hereby electronically file, pursuant to Section8(b) of the Investment Company Act of 1940, its Registration Statement on Form N-1A.LoCorr Investment Trust is concurrently filing a notification of registration on Form N-8A. If you have any questions concerning this filing, please contact JoAnn Strasser at (513)352-6725. Very truly yours, /s/ Thompson Hine LLP Thompson Hine LLP
